IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 42137/43590

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 607
                                               )
       Plaintiff-Respondent,                   )   Filed: July 18, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JAE HO JUNG,                                   )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for possession of a controlled substance with
       intent to delivery, affirmed; judgment of conviction and concurrent unified
       sentence of six years, with a minimum period of confinement of two and one-half
       years, for possession of drug paraphernalia with intent to deliver and possession
       of a controlled substance with intent to deliver, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Jason C. Pintler,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before MELANSON, Chief Judge; GRATTON, Judge;
                                    and HUSKEY, Judge
                     ________________________________________________

PER CURIAM
       In Docket No. 42137, Jae Ho Jung was found guilty of possession of a controlled
substance with intent to deliver. Idaho Code § 37-2732(a). In Docket No. 43590 Jung was
found guilty of possession of drug paraphernalia and possession of a controlled substance with
intent to deliver.    I.C. §§ 37-2734B, 37-2732(a).   In Docket No. 42137, the district court
sentenced Jung to a unified sentence of five years with two years determinate, suspended the


                                               1
sentence, and placed Jung on supervised probation for a period of five years.            In Docket
No. 43590, the district court imposed concurrent unified sentences of six years with two and one-
half years determinate for possession of drug paraphernalia with intent to deliver, and five years
with three years determinate for possession of a controlled substance with intent to deliver,
suspended the sentences, and placed Jung on supervised probation of five years. Jung appeals
asserting that the district court abused its discretion by declining his request for a withheld
judgment.
       The district court determined that Jung did not satisfy the requirements to be eligible for a
withheld judgment. Specifically, the court found that Jung had not “satisfactorily cooperated
with law enforcement authorities in the prosecution of drug related crimes of which the
defendant has previously had involvement.” I.C. § 37-2738(4)(c). The district court’s finding is
supported by the record. The district court did not abuse its discretion in declining to enter a
withheld judgment.
       Therefore, Jung’s judgments of conviction and sentences are affirmed.




                                                 2